DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.

Response to Arguments
Applicant’s arguments, filed with respect to the rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of the Amendment.  The previously set forth rejections under 35 U.S.C. 112(a) have been withdrawn as moot. 
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive. Applicant argues “there is no interior container in Yang between the ice make case (100, 110, 120) and the refrigerator main body (12)”.  Applicant further argues that Examiner mischaracterized Applicant’s arguments by omitting the word “container”, that Applicant is arguing that Yang does not attach the ice maker housing to the interior container since Yang has no interior container and thus an entire limitation is missing from Yang.  Examiner was not attempting to mischaracterize Applicant’s arguments, Examiner was simply pointing out that the ice maker housing of Yang is sealed to interior container situated within an exterior housing that is separated from the interior container by insulation material.  Applicant next argues about hypothetical references including double wall construction and argues that “any prior art having an exterior refrigerator housing with insulation between two walls of a double-wall construction certainly cannot be considered to have an insulation clearance defined by an interior container disposed within, spaced apart from and separate from the exterior refrigerator housing”.  Examiner does not agree with Applicant’s assertion but notes that the claim merely calls for “an interior container disposed within, spaced apart from and separate from said exterior refrigerator housing, defining a clearance configured to receive insulation between said interior container and said exterior refrigerator housing”.  Examiner has included (below) an annotated drawing supporting Examiner’s position that Yang meets the limitation, has included an alternative or additional rejection with a newly applied reference that explicitly meets the added limitation, and has cited an additional prior art that is not relied upon that also discloses conventional refrigerator construction consistent with Applicant’s claimed invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19, 2-8, 13-18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0292773: previously cited) in view of Howard (US 1,846,203: previously cited), and, alternatively or additionally, further in view of Lindenschmidt (US 4,043,624).
Regarding claim 19, Yang discloses a household refrigeration apparatus (see at least refrigerator #1), comprising: 
an exterior refrigerator housing (see at least exterior housing of main body #12; see also Annotated Figure 5, below); 
an interior container disposed within, spaced apart from and separate from said exterior refrigerator housing (see at least refrigeration chamber #R: Examiner notes that the inner wall of main refrigerator body #12 to which the case is mounted forms a separate interior housing (refrigeration chamber #R) from the exterior refrigerator housing (see also paragraph [0045] and Annotated Figure 5, below; see also paragraphs [0051], [0032], [0033], [0042])) defining a clearance configured to receive insulation between said interior container and said exterior refrigerator housing (see at least paragraph [0051]: the refrigerator main body includes an insulation material in the space between the main body #12 external wall and the main body #12 internal wall; see also Annotated Figure 5, below); and 
an ice maker (see at least ice maker #10) including: 
an ice maker housing disposed on said interior container (see at least case #100; paragraph [0033]; 
said ice maker housing including a wall element having a first wall plate and a second wall plate (see at least first external frame #110 having at least top/bottom and left wall plates; second external frame #120 having at least right and top/bottom wall plates; and/or both first and second external frames #110/#120, each including a plurality of wall plates); and 
- 50 -BSH-2019PO2894a seal disposed on said ice maker housing and sealing said ice maker housing to said interior container (see at least sealing member #160; paragraph [0042]); said seal being a 3-dimensionally bent and elongated seal (see at least paragraph [0042]: Examiner notes that it is inherent to sealing member #160 that it is a 3-dimensional seal and notes that a closed loop is indicative of at least some degree of bend and elongation).  
Yang does not disclose said seal including a hollow tube, nor the seal having free ends.
Howard teaches another seal, said seal including a hollow tube (see at least page 1, lines 6-15; lines 40-50; lines 86-99) and having free ends (see at least page 1, line 100 through page 2, line 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the seal of Yang with said seal including a hollow tube and having free ends, as taught by Yang, to improve the seal of Yang by allowing for enveloping of insulating packing material and formation of a tacking lap or flange to facilitate a strong and durable attachment surface, thus providing a strong, durable, and economical sealing gasket (see at least Howard page 1, lines 6-15; lines 57-64; page 1, line 100 through page 2, line 6; page 2, lines 92-110).     
Alternatively, to the extent that Applicant may not agree with Examiner’s assertion that the refrigerator of Yang includes an exterior refrigerator housing; an interior container disposed within, spaced apart from and separate from said exterior refrigerator housing, defining a clearance configured to receive insulation between said interior container and said exterior refrigerator housing, Examiner notes that such features are old and well-known in the art, as evidenced by Lindenschmidt, which teaches a household refrigeration appliance (refrigerator appliance #10 comprising insulated enclosure #13) having an exterior refrigerator housing (outer cabinet #20); an interior container disposed within, spaced apart from and separate from said exterior refrigerator housing, defining a clearance configured to receive insulation between said interior container and said exterior refrigerator housing (see at least column 5, lines 1-5; see also column 4, line 59 through column 5, line 1; column 2, lines 8-13).
It would, therefore, have been obvious to provide the refrigerator of Yang with an exterior refrigerator housing; an interior container disposed within, spaced apart from and separate from said exterior refrigerator housing, defining a clearance configured to receive insulation between said interior container and said exterior refrigerator housing, if Yang does not disclose such, since such features were old and well-known in the refrigerator art and would provide the predictable benefit of providing an economical refrigerator cabinet that helps maintains the temperature of the refrigerator while also allowing the refrigerator to be easy to clean.  

    PNG
    media_image1.png
    806
    608
    media_image1.png
    Greyscale

Regarding claim 2, Yang, as modified above, further discloses wherein said seal is a one-piece seal (see at least Yang paragraph [0042]; Howard page 2, lines 92-114).
Regarding claim 3, Yang, as modified above, further discloses wherein said seal includes a mounting strip being a flat bar having a free edge spaced apart from said hollow tube (see at least Howard page 1, lines 6-15; lines 53-64; page 2, lines 92-114; see also Figures 4-7: the folded outer portion #20 forms a finished outer edge #22 that makes a free edge of the flat bar of the mounting strip that is spaced apart from the hollow tube).
Regarding claim 4, Yang, as modified above, further discloses wherein said mounting strip is without hollows (see at Howard page 2, lines 92-114: Examiner notes that length axis is inherent to three dimensional structures such as the seals of Yang and Howard and notes that the tacking lap of Howard does not include a gap for moisture ingress along the length axis).
Regarding claim 5, Yang, as modified above, further discloses wherein said seal has a length axis, and said hollow tube has no gap along said length axis (see at Howard page 2, lines 92-114: Examiner notes that length axis is inherent to three dimensional structures such as the seals of Yang and Howard and notes that the tubular structure of Howard does not include a gap for moisture ingress along the length axis).
Regarding claim 6, Yang, as modified above, further discloses wherein said seal has a length axis, and said hollow tube has a circular or oval cross section in a plane perpendicular to said length axis (see at least Yang Figure 6, sealing member #160; Howard #12: Examiner notes that length axis is inherent to three dimensional structures such as the seals of Yang and Howard and that both seals have circular or oval cross section perpendicular to the length axis).
Regarding claim 7, Yang, as modified above, further discloses wherein said mounting strip is disposed on an outside of said hollow tube (see at least Howard page 1, lines 6-15; lines 53-64; page 2, lines 92-114).
Regarding claim 8, Yang, as modified above, further discloses wherein said mounting strip overhangs from said outside of said hollow tube (see at least Howard page 1, lines 6-15; lines 53-64; page 2, lines 92-114).
Regarding claim 13, Yang, as modified above, further discloses wherein said seal is elastic (see at least Yang paragraph [0042]; Howard page 1, lines 50-53).
Regarding claim 14, Yang further discloses wherein said first wall plate includes a side edge and a first rear edge, and said seal is disposed on said side edge and said first rear edge and extends along an edge passage between said side edge and said first rear edge (see at least Annotated Figure 4, below: edge passage labeled “third edge passage” as previously stated; paragraphs [0025]; [0042]).
Regarding claim 15, Yang further discloses wherein said second wall plate includes an upper edge and a rear edge, and said seal is disposed on said upper edge and said rear edge and extends along a first edge passage between said upper edge and said rear edge (see at least Annotated Figure 4, below: rear edge labeled “second rear edge” as previously stated; paragraphs [0025]; [0042]).
Regarding claim 16, Yang further discloses wherein said first wall plate includes a first rear edge, said second wall plate includes a second rear edge, and said seal is disposed on said first rear edge and said second rear edge and extends along an edge passage between the said first rear edge and said second rear edge (see at least Annotated Figure 4, below: edge passaged labeled “second edge passage” as previously stated; paragraphs [0025]; [0042]).
Regarding claim 17, Yang further discloses wherein said wall element has an L-shape in cross-section (see at least Figure 3, each first and second external frames #110 and #120 has an L-shaped cross-section when viewed from the front), and said first wall plate and said second wall plate together form said L-shape (see at least Figure 3, in each case the top/bottom and left/right wall plates form the L-shape cross-section).
Regarding claim 18, Yang further discloses wherein said first wall plate and said second wall plate are formed as a one piece plate (see at least Figure 3, first and second external frames #110 and #120: each are made up of a plurality of wall plates that form a one piece plate).
Regarding claim 23, Yang is silent regarding which further comprises at least one of an insulating foam or a vacuum insulating panel disposed in said clearance.
Lindenschmidt teaches at least one of an insulating foam or a vacuum insulating panel disposed in said clearance between said exterior refrigerator housing and said interior container (see at least column 2, lines 50-51).
It would have been obvious to one having ordinary skill in the art to provide the refrigerator of Yang with which further comprises at least one of an insulating foam or a vacuum insulating panel disposed in said clearance, as taught by Lindenschmidt, to improve the refrigerator of Yang by providing a refrigerator appliance of extremely simple and economical of construction (see at least Lindenschmidt column 3, lines 56-60).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Howard, and, alternatively or additionally further in view of Lindenschmidt, as applied to claim 3 above, and further in view of Read et al. (US 2,896,276: previously cited).
Regarding claim 9, Yang, as modified above, does not disclose wherein said mounting strip has a mounting strip gap.
Read et al. teaches another seal having a mounting strip wherein said mounting strip has a mounting strip gap (see at least column 2, lines 60-71).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice maker of Yang, as modified above, with wherein said mounting strip has a mounting strip gap, as taught by Read et al., to improve the seal of Yang, as modified above, by allowing trapped air to escape and by allowing the fastener to be hidden in the seal (see at least Read et al. column 2, lines 60-71).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Howard, and, alternatively or additionally further in view of Lindenschmidt, as applied to claim 19 above, and further in view of Qiang et al. (US 2009/0079141: previously cited).
Regarding claim 22, Yang, as modified above, further discloses wherein said seal includes a mounting strip being a flat bar having a free edge spaced apart from said hollow tube (see at least Howard page 1, lines 6-15; lines 53-64; page 2, lines 92-114; see also Figures 4-7: the folded outer portion #20 forms a finished outer edge #22 that makes a free edge of the flat bar of the mounting strip that is spaced apart from the hollow tube), said mounting strip has holes and, separate holders of the ice maker are disposed in said holes and fix said seal at said housing (see at least Howard page 2, lines 7-19: Examiner notes that tacks #27 necessarily result in holes).
Yang, as modified above, does not disclose said separate holders being spring clips.
Qiang et al. teaches another seal having holders disposed in holes wherein said holders are spring clips (see at least paragraph [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the holders of Yang, as modified above, with said separate holders being spring clips, as taught by Qiang et al., to improve the ice maker of Yang, as modified above, by simplifying installation while providing superior holding power (see at least Qiang et al. paragraph [0037]).

Conclusion
	The prior art made of record and not relied upon also teaches conventional double wall construction (with insulation in the gap between the walls) in refrigerators (Holbrook US 2,054,323)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763